Form 148 − ntcdsmcs

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 20−20278−JNP
                                         Chapter: 13
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Melisa M Wright
   2537 East Oak Road
   Vineland, NJ 08361
Social Security No.:
   xxx−xx−7275
Employer's Tax I.D. No.:


                                    NOTICE OF ORDER DISMISSING CASE


      NOTICE IS HEREBY GIVEN that an Order Dismissing the above captioned Case was entered on 2/3/21.

      Any discharge which was granted in this case is vacated. All outstanding fees to the Court incurred by the
dismissed debtor(s) are due and owing and must be paid within five (5) days from the date of this Order.

      This dismissal may mean that the debtor is ineligible to file another bankruptcy petition for 180 days under 11
U.S.C. § 109(g).




Dated: February 3, 2021
JAN: kvr

                                                                       Jeanne Naughton
                                                                       Clerk
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 20-20278-JNP
Melisa M Wright                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Feb 03, 2021                                               Form ID: 148                                                              Total Noticed: 51
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 05, 2021:
Recip ID                 Recipient Name and Address
db                    #+ Melisa M Wright, 2537 East Oak Road, Vineland, NJ 08361-2543
518953424                Anytime Fitness, 301 S Main Rd, Vineland, NJ 08360-7897
518947357                Associated Credit Services, Inc., PO Box 5171, Westborough, MA 01581-5171
518985689              + Assured Property Solutions LLC, 211 Redcrest Street, Vineland, NJ 08361-3049
518947358                Bagley Family Dentistry, 508 Front St, Elmer, NJ 08318-2178
518953425                Bank of America, PO Box 15284, Wilmington, DE 19850-5284
518947363                Cooper University Health Care, PO Box 95000-4345, Philadelohia, PA 19195-4345
518953431                First Credit Services, 9 Wills Way, Piscataway, NJ 08854-3770
518953432                Geico, 1 Geico Plz, Bethesda, MD 20811-0001
518953433                Inspira Medical Group, PO Box 650292, Dallas, TX 75265-0292
518953434                Kash4Biz, 7400 Beaufont Springs Dr, Richmond, VA 23225-5556
518947364              + Midland Credit Management, 350 Camino de la Reina Ste 100, San Diego, CA 92108-3007
518954014              + Midland Credit Management, Inc., PO Box 2037, Warren, MI 48090-2037
518947366                Millville Family Dental, 2144 N 2nd St, Millville, NJ 08332-1304
518947368              + NJ Certified Dermatology, 1580 Lakewood Dr Ste 17, Toms River, NJ 08755-3287
518947369                Northshore Agency, 270 Spagnoli Rd Ste 110, Melville, NY 11747-3515
518947370                Phil Black, Assured Property Solutions, 211 Redcrest St, Vineland, NJ 08361-3049
518947371                Pioneer Credit Recovery, PO Box 345, Arcade, NY 14009-0345
518953437                Primal Kickboxing, 225 S White Horse Pike, Berlin, NJ 08009-1901
518953438              + Progressive Insurance, 6300 Wilson Mills Rd, Mayfield Village, OH 44143-2182
518947372                Quest Diagnostics, PO Box 740775, Cincinnati, OH 45274-0775
518953440              + Spotloan, P.O. Box 720, Belcourt, ND 58316-0720
518947375              + TRS Recovery, 1600 Terrell Mill Rd SE, Marietta, GA 30067-8307
518947376                Vineland Electric, 640 E Wood St, Vineland, NJ 08360-3722

TOTAL: 24

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Feb 04 2021 00:20:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Feb 04 2021 00:20:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
518953423                 EDI: AAEO.COM
                                                                                        Feb 04 2021 05:08:00      Aarons, 1015 Cobb Place Blvd NW, Kennesaw,
                                                                                                                  GA 30144-3672
518953428                 Email/Text: Bankruptcy.RI@Citizensbank.com
                                                                                        Feb 04 2021 00:19:00      Citizens Bank, 480 Jefferson Blvd, Warwick, RI
                                                                                                                  02886-1359
518947359                 Email/Text: cms-bk@cms-collect.com
                                                                                        Feb 04 2021 00:19:00      Capital Management Services, 698 S Ogden St,
District/off: 0312-1                                                User: admin                                                           Page 2 of 3
Date Rcvd: Feb 03, 2021                                             Form ID: 148                                                        Total Noticed: 51
                                                                                                            Buffalo, NY 14206-2317
518953426                EDI: CAPITALONE.COM
                                                                                   Feb 04 2021 05:03:00     Capital One Bank USA, PO Box 30281, Salt Lake
                                                                                                            City, UT 84130-0281
518947360             + Email/Text: proland@christianbook.com
                                                                                   Feb 04 2021 00:20:00     Christian Book Distributors, 140 Summit St,
                                                                                                            Peabody, MA 01960-5172
518953427                EDI: CITICORP.COM
                                                                                   Feb 04 2021 05:03:00     Citibank, PO Box 6497, Sioux Falls, SD
                                                                                                            57117-6497
518947361                EDI: WFNNB.COM
                                                                                   Feb 04 2021 05:08:00     Comenity Bank, PO Box 659728, San Antonio,
                                                                                                            TX 78265-9728
518953429                EDI: WFNNB.COM
                                                                                   Feb 04 2021 05:08:00     Comenity Bank Ulta, Bankruptcy Dept, PO Box
                                                                                                            183043, Columbus, OH 43218-3043
518947362             + EDI: CONVERGENT.COM
                                                                                   Feb 04 2021 05:08:00     Convergent Outsourcing, 800 SW 39th St, Renton,
                                                                                                            WA 98057-4927
518953430                EDI: DISCOVER.COM
                                                                                   Feb 04 2021 05:03:00     Discover Financial, PO Box 15316, Wilmington,
                                                                                                            DE 19850-5316
518953435                Email/Text: clientsupport@lead.bank
                                                                                   Feb 04 2021 00:19:00     Lead Bank, 200 N 3rd St, Garden City, MO
                                                                                                            64747-8163
518984850                Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Feb 04 2021 00:18:04     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
518947365                EDI: MID8.COM
                                                                                   Feb 04 2021 05:08:00     Midland Credt management, 2365 Northside Dr
                                                                                                            Ste 300, San Diego, CA 92108-2709
518947367                Email/Text: electronicbkydocs@nelnet.net
                                                                                   Feb 04 2021 00:20:00     Nelnet, 3015 S Parker Rd Ste 400, Aurora, CO
                                                                                                            80014-2904
518953436                EDI: RMSC.COM
                                                                                   Feb 04 2021 05:03:00     PayPal Credit, PO Box 105658, Atlanta, GA
                                                                                                            30348-5658
518980310             + EDI: JEFFERSONCAP.COM
                                                                                   Feb 04 2021 05:08:00     Premier Bankcard, Llc, Jefferson Capital Systems
                                                                                                            LLC Assignee, Po Box 7999, Saint Cloud Mn
                                                                                                            56302-7999
519014070                EDI: Q3G.COM
                                                                                   Feb 04 2021 05:08:00     Quantum3 Group LLC as agent for, Comenity
                                                                                                            Bank, PO Box 788, Kirkland, WA 98083-0788
519014057                EDI: Q3G.COM
                                                                                   Feb 04 2021 05:08:00     Quantum3 Group LLC as agent for, Comenity
                                                                                                            Capital Bank, PO Box 788, Kirkland, WA
                                                                                                            98083-0788
518947373                Email/Text: bankruptcy@rentacenter.com
                                                                                   Feb 04 2021 00:20:00     Rent A Center, 2321 S Delsea Dr, Vineland, NJ
                                                                                                            08360-7060
518953441                EDI: RMSC.COM
                                                                                   Feb 04 2021 05:03:00     SYNBC/AMAZON, PO Box 965015, Orlando, FL
                                                                                                            32896-5015
518953439             + Email/Text: courts@southjerseyfcu.com
                                                                                   Feb 04 2021 00:20:04     South Jersey Federal Credit Union, 1615
                                                                                                            Hurffville Rd, Deptford, NJ 08096-6406
518953442                EDI: TDBANKNORTH.COM
                                                                                   Feb 04 2021 05:08:00     TD Bank, PO Box 219, Lewiston, ME 04243-0219
518947374                EDI: WTRRNBANK.COM
                                                                                   Feb 04 2021 05:03:00     Target Card Services, PO Box 673, Minneapolis,
                                                                                                            MN 55440-0673
518953444                EDI: USAA.COM
                                                                                   Feb 04 2021 05:03:00     USAA Savings Bank, PO Box 33009, San
                                                                                                            Antonio, TX 78265-3009
518953445                EDI: VERIZONCOMB.COM
                                                                                   Feb 04 2021 05:03:00     Verizon Wireless, PO Box 3397, Bloomington, IL
                                                                                                            61702-3397

TOTAL: 27


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
District/off: 0312-1                                                User: admin                                                         Page 3 of 3
Date Rcvd: Feb 03, 2021                                             Form ID: 148                                                      Total Noticed: 51
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason   Name and Address
cr                 *+              Assured Property Solutions LLC, 211 Redcrest Street, Vineland, NJ 08361-3049
518954015          *+              Midland Credit Management, Inc., PO Box 2037, Warren, MI 48090-2037
518953443          ##+             Tenbrook Orthodontics, 630 S Brewster Rd Bldg. D, Vineland, NJ 08361-7801

TOTAL: 0 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 05, 2021                                         Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 3, 2021 at the address(es) listed
below:
Name                               Email Address
Amar Anand Agrawal
                                   on behalf of Creditor Assured Property Solutions LLC aagrawal@egalawfirm.com
                                   ksantiago@egalawfirm.com,jwingfield@egalawfirm.com

Isabel C. Balboa
                                   ecfmail@standingtrustee.com summarymail@standingtrustee.com

Moshe Rothenberg
                                   on behalf of Debtor Melisa M Wright moshe@mosherothenberg.com alyson@mosherothenberg.com;ajohn880@gmail.com

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 4
